Per Curiam.

Since juvenile delinquency adjudications are not convictions of crime either in New York or Virginia (see former N. Y. City Dom. Eel. Ct. Act, § 84 and former Children’s Ct. Act, § 45, subd. 4; Family Ct. Act, § 781; Code of Virginia, § 16.1-179), it was erroneous and improper at this trial to use such an adjudication, made in Virginia, as a “ criminal conviction” to impeach the testimony of defendant. The error in this case was, however, not reversible since the prosecutor in good faith believed that there had been a criminal conviction, and the references thereto at the trial could not on this record have prejudiced defendant’s substantial rights.
*892Accordingly, the judgment is affirmed pursuant to section 542 of the Code of Criminal Procedure.
Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Foster and Scileppi concur.
Judgment affirmed.